Citation Nr: 1129647	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-40 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and May 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In April 2010, the Board remanded the issues of entitlement to service connection for right knee disability and prostate disability for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right knee arthritis/degenerative joint disease was first diagnosed many years after the Veteran's discharge from service, and the most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current right knee disability and service weighs against the claim.

2.  Benign prostatic hypertrophy was first diagnosed many years after the Veteran's discharge from service, and the most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current prostate disability and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Collectively, April 2003, June 2005, March 2006, February 2007, and December 2007 letters provided the Veteran notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006, February 2007, and December 2007 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in July 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, service hospital records, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in April 2010 to ask the Veteran to identify any outstanding treatment records and to obtain medical opinions after examination of the Veteran.  A June 2010 letter asked the Veteran to authorize the release of any outstanding records.  Records were obtained from the sources identified by the Veteran.  In November 2010, the Veteran was afforded VA genitourinary and joint examinations.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the VA physician who performed the genitourinary and joints examinations in November 2010 (detailed below) did not have access to the claims file prior to submitting her examination reports.  However, she was able to review the claims file after submitting her reports and she did not make any changes to the reports.  Moreover, the examination reports clearly reflect that the physician knew the relevant medical history prior to submitting the reports.  For example, the physician noted that the Veteran was diagnosed with knee sprain and prostatitis during service, and had a total knee replacement performed on the right knee.

I. Right Knee Disability

The Veteran asserts that he has a current right knee disability as a result of his active military service.  Specifically, the Veteran contends that dealing with extreme conditions and constant walking and running in training and combat caused a right knee disability.  

The Veteran served for over 20 years and his service treatment records reflect one incident in 1953 where he had pain and swelling of the right knee after a fall.  Right knee sprain was diagnosed.  Subsequent X-rays were negative and examinations of the lower extremities were normal.  The Veteran also complained of right knee pain as a result of a skin graft from that area.  At his separation examination in 1971, the Veteran denied having a trick or locked knee.  Evaluation of the lower extremities was normal.  

In October 1973, almost two years after his separation from service, the Veteran complained of right knee effusion with no history of injury.  He was subsequently diagnosed with knee gout.  In January 1974 it was noted that his knee was doing great and in June 1974 it was noted that his knee was fine on medication.  

In January 1997, the Veteran reported occasional right knee discomfort.  A July 1999 service hospital report indicates that the Veteran hurt his right knee over the past weekend.  In January 2000, the Veteran again reported knee pain and noted that his orthopedic surgeon suggested total knee arthroplasty.  A VA treatment record from November 2003 indicates that the Veteran had right knee arthritis for over 7 years.  The assessment at that time was degenerative joint disease bilateral knees.   In September 2004, the Veteran had a total right knee arthroplasty performed.  

The Veteran was afforded a VA joints examination in October 2003.  He complained of right knee pain starting in 1993 before he retired as a civilian policeman.  The pain had slowly gotten worse.  He also stated that he fell tripping over a root when he was chasing a cow two years prior to the examination and remembers no other trauma.  After an examination, the diagnosis was right knee with severe degenerative joint disease, effusion and osteopenia with mild functional loss of range of motion due to pain.  

The Veteran was afforded another VA joints examination in November 2010.  After an examination, the physician diagnosed right knee arthritis.  The physician opined that the right knee arthritis is less likely as not (less than 50/50 probability) caused by or a result of knee sprain in service.  She explained that without evidence from the service record that the right knee injury was quite severe or that there were multiple right knee injuries or complaints (more than for the left) there was no proof that service connection led to arthritis earlier, and worse, than the left knee (which has severe arthritis on X-ray).  The physician also noted that without evidence that the right knee troubled him continuously throughout his life since the episode in service it is a strain to connect historic injury to arthritis in later years.  

As noted above, while the VA examiner did not have the claims file when the above opinion was written, no changes to the opinion were made after the claims file was reviewed.  The Board has afforded the opinion that current right knee arthritis is less likely as not caused by or a result of knee sprain during service high probative value as it was made by a physician after examination, was based on an accurate history, and included a clear rationale.  It is important to note that the Veteran does not report having chronic problems with his right knee until sometime in the 1990's, while serving as a civilian police officer many years after his service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, there is only a single incident of knee pain (other than from skin grafting) during the Veteran's 20 years of service and at multiple subsequent examinations the lower extremities were evaluated as normal.  The Board also notes that the episode of knee gout noted approximately two years after service was never attributed to an injury in service.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's current right knee disability (arthritis/degenerative joint disease) was not present in service or for many years thereafter, and is not etiologically related to his active service.  Accordingly, service connection for a right knee disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Prostate Disability

The Veteran asserts that he has a current prostate disability related to his active military service, to include exposure to herbicides while serving in the Republic of Vietnam.  

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e), including prostate cancer, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service in the Army included service in Vietnam.  He is presumed to have been exposed to an herbicide agent during that service.

Service treatment records reflect that the Veteran had chronic prostatitis in August 1951.  There are no other entries regarding a prostate disability over his 20 years of service and evaluation of the genitourinary system was normal at separation in 1971.  

Diagnostic testing from 2005 onward showed prostate-specific antigen testing results of around 2 with a reference range from 0.0 to 4.0.  VA outpatient treatment records in 2009 and 2010 list a diagnosis of benign prostatic hypertrophy.

The Veteran was afforded a VA genitourinary examination in November 2010.  After an examination, the physician diagnosed benign prostatic hypertrophy and noted that there was no evidence of prostatitis on examination.  The physician opined that the benign prostatic hypertrophy is less likely as not (less than 50/50 probability) caused by or a result of chronic prostatitis.  She explained that benign prostatic hypertrophy is a different disease than prostatitis and benign prostatic hypertrophy would give the Veteran the symptoms he currently has.  The physician also noted that the incidence of chronic prostatitis in a man's twenties is not a risk factor or cause of benign prostatic hypertrophy which occurs in almost all men in their seventies.

The Veteran currently has benign prostatic hypertrophy.  Unlike prostate cancer, benign prostatic hypertrophy is not a disease presumed to be related to exposure to herbicides.  See 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran did not have benign prostatic hypertrophy during service, and such was not diagnosed until decades after the Veteran's retirement from the military.  As noted by the examiner, chronic prostatitis (which was present early on in the Veteran's military career) is a different disease than benign prostatic hypertrophy.  Moreover, chronic prostatitis during a man's twenties is not a risk factor or cause of benign prostatic hypertrophy which occurs in almost all men the Veteran's age.  The November 2010 opinion that current benign prostatic hypertrophy is less likely as not caused by or a result of chronic prostatitis during service has been afforded high probative value as it was made by a physician after examination, was based on an accurate history, and included a clear rationale.

In sum, the Board finds that the preponderance of the evidence indicates that the only current prostate disability (benign prostatic hypertrophy) was not present during service and is not etiologically related to his service, to include as a result of exposure to herbicides.  Accordingly, service connection for a prostate disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


